            Case 2:18-cv-01146-RFB-NJK Document 42 Filed 10/12/20 Page 1 of 4


 1   AARON D. FORD
       Attorney General
 2   Allison Herr (NV Bar No 5383)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
 5   (702) 486-3799 (phone)
     (702) 486-2377 (fax)
 6   AHerr@ag.nv.gov
     Attorneys for Respondents
 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10    DOMONIC RONALDO MALONE,
                                                        Case No. 2:18-cv-01146-RFB-NJK
11            Petitioner,
                                                          MOTION FOR EXTENSION OF TIME TO
12    vs.                                                 FILE ANSWER TO AMENDED PETITION
                                                             FOR WRIT OF HABEAS CORPUS
13    BRIAN WILLIAMS, et al.,                                        (ECF No. 11)
14             Respondent.                                             (FIRST REQUEST)
15

16          Respondents move this Court for a seventy-eight-day extension of time from the current due date

17   of Monday, October 12, 2020 up to and including Monday, December 28, 2020 in which to file their

18   answer to Domonic Malone’s Amended Petition for Writ of Habeas Corpus. ECF No. 11. This motion is

19   made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the

20   attached affidavit of counsel.

21          This is the first enlargement of time sought by Respondents and is brought in good faith and not

22   for the purpose of delay.

23          DATED October 9, 2020.

24                                               AARON D. FORD
                                                 Attorney General
25
                                                 By: /s/ Allison Herr
26                                                   ALLISON HERR (Bar No. 5383)
                                                     Senior Deputy Attorney General
27

28



                                                  Page 1 of 4
            Case 2:18-cv-01146-RFB-NJK Document 42 Filed 10/12/20 Page 2 of 4


 1                                  DECLARATION OF ALLISON HERR
 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, Allison Herr, being first duly sworn under oath, depose and state as follows:
 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada and am
 6   employed as a Senior Deputy Attorney General in the Office of the Nevada Attorney General. I have
 7   been assigned to represent Respondents in the case of Malone v. Williams, 2:18-cv-01146-RFB-NJK, and
 8   as such, have personal knowledge of the matters contained herein.
 9          2.      An answer to the Amended Petition for Writ of Habeas Corpus (ECF No. 11) is currently
10   due on Monday, October 12, 2020. I have been unable to timely complete the answer in this matter and
11   need additional time to respond. I am seeking an extension of seventy-eight days up to and including
12   Monday, December 28, 2020.
13          3.      Over the summer I have had several personal and professional issues that have required
14   me to seek extensions in other cases. Unfortunately that has created a snowball effect in that I now have
15   several matters coming due at or near the same time, including an answer due in state matter A819055,
16   a response due to A820169, an answer due in state matter 20 EW 00029, an answer due in state matter
17   C-18-336940, a response to a motion due in case 3:16-cv-00631, an answer in case 3:15-cv-00492 which
18   is on its third extension, a state evidentiary hearing in case A789688, an answering brief due to the
19   Nevada Supreme Court in case 81141, and an evidentiary hearing in federal court in case 2:13-cv-01784 1.
20   I am attempting to prioritize these matters by age. Unfortunately, the case of Malone v. Williams is the
21   “newest” of these matters.
22          4.      Additionally, as I will be out of state for the period of November 9, 2020 through
23   November 18, 2020, and with the upcoming holiday closures I am seeking until the Monday following
24   Christmas to submit my answer.
25          5.      I have discussed this matter with opposing counsel, and she does not oppose my request.
26

27   1
      Counsel notes that while there is a motion for a continuance pending in this action, if granted it is not
     expected to be a long extension, thus it is included within the list of matters coming up in the next thirty
28
     days as preparation efforts are ongoing.


                                                     Page 2 of 4
     Case 2:18-cv-01146-RFB-NJK Document 42 Filed 10/12/20 Page 3 of 4


 1   6.     This is the first request for an extension to file the answer.
 2   7.     This motion is made in good faith and not for the purpose of delay.
 3   I declare under penalty of perjury that the foregoing is true and correct.
 4   Executed on this 9th day of October 2020.
 5

 6                                                 /s/ Allison Herr
                                                   ALLISON HERR (Bar No. 5383)
 7

 8

 9
                                                   IT IS SO ORDERED:
10

11

12
                                                  ________________________________
13                                                RICHARD F. BOULWARE, II
14                                                UNITED STATES DISTRICT JUDGE

15                                                 DATED this      12th day of October, 2020.

16

17

18

19
20

21

22

23

24

25

26

27

28



                                             Page 3 of 4
            Case 2:18-cv-01146-RFB-NJK Document 42 Filed 10/12/20 Page 4 of 4


 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed the foregoing MOTION FOR EXTENSION OF TIME
 3   TO FILE ANSWER TO AMENDED PETITION FOR WRIT OF HABEAS CORPUS (FIRST
 4   REQUEST) with the Clerk of the Court by using the CM/ECF system on October 9, 2020.
 5          The following participants in this case are registered electronic filing systems users and will be
 6   served electronically:
 7

 8          Lisa Rasmussen, Esq.
            Jim Hoffman, Esq.
 9          Law Office of Lisa Rasmussen, P.C.
            601 South 10th Street, Suite 100
10          Las Vegas, NV 89101
            lisa@lrasmussenlaw.com
11
            jim@lrasmussenlaw.com
12

13
                                                  /s/ L. Combs                          __________
14                                                An employee of the Office of the Attorney General

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                    Page 4 of 4
